■ Per Curiam.
The lessor of the plaintiff, Hart, ip whom the title resided, was an infant when the award *431was made, and he has brought his suit within three 0 . years after he came of age, but it does not appear that he has filed his dissent to the award. The act relative to the Onondaga titles required all persons against whom an award might be made, to enter their dissent within two years and bring their suit within three years, or they should be barred. But the statute saved the rights of infants, if within three years after coming of age, they et make their dissent and bring their suit and prosecute the same to effect as aforesaid.” (Laws, vol. 2. 269.) The lessor has brought his suit within the time; but he has filed no dissent; and this dissent was an act of solemnity to be put upon record, and which the statute has required in every case, as indispensable, if the party meant to controvert the award. If the land was wild and unreclaimed, without any possession, the act did not conclude the party who had not brought his ejectment within the three years, because the object of the act could not be answered by a suit in such a case. This was the decision in Jackson v. Huntly. (5 Johns. Rep. 65.) But the court did not say that the dissent must not be entered within the time limited; nor is there any objection in such a case to the provision requiring the dissent. The reason and the utility of the dissent does not depend upon the fact of the land being at the time occupied or not. The dissent is necessary in every case; and as there was none in this case, the plaintiff was barred, and the motion to set aside the verdict must be granted with costs to abide the event of the suit.
Motion granted.